Title: From James Madison to Albert Gallatin, 11 October 1804 (Abstract)
From: Madison, James
To: Gallatin, Albert


11 October 1804, Department of State. “I request that you will be pleased to cause a Warrant to be issued for Eight hundred dollars on the appropriation for the expences of the civil Government of Louisiana, in favor of Thomas T. Tucker Esqr. assignee of a bill drawn upon the Secretary of State, in favor of Hore Browse Trist, by Govr. W: C: C: Claiborne, who is to be charged with the same. The bill [not found] is enclosed.”
